TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 26, 2017



                                     NO. 03-17-00575-CR


                                 Jamie Fletcher, Jr., Appellant

                                                v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PURYEAR




Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.